IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MILLCREEK TOWNSHIP SCHOOL                      : No. 194 WAL 2018
 DISTRICT,                                      :
                                                :
                     Respondent                 : Petition for Allowance of Appeal from
                                                : the Order of the Commonwealth Court
                                                :
              v.                                :
                                                :
                                                :
 MILLCREEK TOWNSHIP EDUCATIONAL                 :
 SUPPORT PERSONNEL ASSOCIATION,                 :
                                                :
                     Petitioner                 :


                                          ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Whether the Commonwealth Court panel grossly departed from this Court’s
             accepted practices regarding review of labor arbitration awards and abused
             its discretion when it failed to give proper deference to the arbitrator’s factual
             findings and contractual interpretation.

      (2)    Whether the Commonwealth Court panel’s decision conflicts with numerous
             decisions of both this Honorable Court and the Commonwealth Court
             applying the deferential essence test and defining the authority of the
             arbitrator.

      (3)    Whether the panel erroneously held that the award violated public policy
             despite the fact that it specifically acknowledges and accounts for the
             District’s legal duty under [the Public Employee Relations Act].